836 F.2d 1343Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Howard G. PUGH, Petitioner,
No. 87-8042.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1987.Decided Jan. 4, 1988.

Howard G. Pugh, petitioner pro se.
Before WIDENER, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Howard G. Pugh has applied to this court for a writ of prohibition.  He seeks an order that the district court lacks subject matter jurisdiction to try the charges against him and that the charges against him be dismissed.


2
This petition is without merit.  Under 18 U.S.C. Sec. 3231, the district court was granted jurisdiction by Congress.

The petition is

3
DENIED.